United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 17-7146                                                  September Term, 2020
                                                             FILED ON: MARCH 16, 2021

ROSALIE SIMON, ET AL.,
                    APPELLANTS

v.

REPUBLIC OF HUNGARY AND MAGYAR ALLAMVASUTAK ZRT., (MAV ZRT.),
                  APPELLEES


                              On Remand from the Supreme Court
                                    of the United States


       Before: MILLETT, PILLARD and KATSAS, Circuit Judges

                                       JUDGMENT

       This cause came to be heard on remand from the Supreme Court of the United States,
vacating this court’s judgment filed December 18, 2018, and remanding for further proceedings
consistent with the decision in Federal Republic of Germany v. Philipp, 141 S. Ct. 703 (2021).
Upon consideration of the foregoing, it is

        ORDERED and ADJUDGED that this case be remanded to the District Court for
further proceedings consistent with Federal Republic of Germany v. Philipp, 141 S. Ct. 703
(2021).

       The Clerk is directed to issue the mandate forthwith to the District Court.

                                          Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                     BY:    /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk


Date: March 16, 2021